Citation Nr: 1632045	
Decision Date: 08/11/16    Archive Date: 08/23/16

DOCKET NO.  15-12 949	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to service connection for Parkinson's disease, to include as due to exposure to contaminated water at Camp Lejeune.

2.  Entitlement to service connection for dementia, to include as due to exposure to contaminated water at Camp Lejeune.

3.  Entitlement to service connection for cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Elizabeth Jalley, Counsel


INTRODUCTION

The Veteran served on active duty from August 1955 to August 1959.  He died in August 2013, and his surviving spouse has been substituted as the appellant in this case. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from a November 2014 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.

A notice of disagreement was received in February 2015, a statement of the case was issued in March 2015, and a substantive appeal was received in April 2015.

In July 2015, the Board denied the claims of entitlement to service connection for Parkinson's disease, dementia, and the cause of the Veteran's death.  (The Parkinson's disease and dementia claims were listed as being for accrued benefits purposes.)  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  By Order dated in May 2016, the Court granted a Joint Motion for Remand that vacated the Board's July 2015 decision and remanded the matter for compliance with the instructions in the Joint Motion.  

One stipulation of the Joint Motion was that the appellant be recognized as the substituted claimant, rather than merely allowing her claim to be processed as one for accrued benefits.  As noted in the Joint Motion, "substitution ... provides the substituted party with the 'same rights regarding[] hearings, representation, appeals, and submission of evidence as would have been applied to claimant had the claimant not died.'"  The Board will thus recognize the appellant in this case as having been substituted for the Veteran.   

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The appellant has claimed entitlement to service connection for Parkinson's disease and dementia.  She has also claimed entitlement to service connection for the cause of the Veteran's death.  (The Board notes that the Veteran's death certificate lists end stage dementia as the immediate cause of death.)  The Joint Motion directs the Board to treat the appellant as a substituted claimant, thus affording her certain rights that are not given to appellants in accrued benefits cases.  

Among the rights of the substituted claimant is the right to further develop the record.  The Joint Motion has directed that the Board provide an adequate statement of reasons and bases as to why a medical opinion on the etiology of the Veteran's Parkinson's disease and dementia was not warranted in this case.  In light of the appellant's status as substituted claimant, the Board finds it appropriate to remand this case in order to obtain the requested medical opinion.  

With respect to the claims of entitlement to service connection for Parkinson's disease and dementia, the appellant essentially contends that the Veteran developed these disabilities based on exposure to contaminated water during his service at Camp Lejeune, North Carolina.  
The National Academy of Sciences' National Research Council (NRC) published its report, "Contaminated Water Supplies at Camp Lejeune, Assessing Potential Health Effects," in 2009.  This report included a review of studies addressing exposure to Trichloroethylene (TCE), and Tetrachloroethylene or Perchloroethylene (PCE), as well as a mixture of the two, and a discussion of disease manifestations potentially associated with such exposure. 
 
Specific guidelines have been established for adjudicating claims based on exposure to contaminated drinking water at Camp Lejeune between 1957 and 1987.  See Training Letter 11-03 (Revised), "Processing Disability Claims Based on Exposure to Contaminated Drinking Water at Camp Lejeune."  In the case at hand, the Board notes that the Veteran's service personnel records reflect that he served at Camp Lejeune from June 1957 to August 1959.

Fourteen diseases were identified as having limited/suggestive evidence of an association with TCE, PCE, or a solvent mixture exposure.  See Training Letter 11-03 (Revised).  One disease that falls under this category is "neurobehavioral effects."  See Training Letter 11-03 (Revised), Appendix B.  Dementia, which is one of the diseases for which the appellant seeks service connection, is considered to be a "neurobehavioral effect."  In terms of processing these claims, Training Letter 11-03 (Revised) directs that "[m]anifestation of any of these diseases would be sufficient to initiate a VA medical examination and request an opinion regarding its relationship to Camp Lejeune service."  Specifically, this training letter states the following:

It is up to competent medical authority, based on each Veteran's individual case, to determine whether it is at least as likely as not that the claimed disease or disability has resulted from the contaminant exposure at Camp Lejeune.  Sufficient medical evidence to establish the required nexus may come from a private physician or other competent private medical authority.

On December 17, 2015, VA announced plans to propose expanded disability benefits eligibility for veterans exposed to contaminated water at Camp Lejeune.  See News Release, VA Office of Public and Intergovernmental Affairs, VA Plans to Propose Expanded Disability Benefits Eligibility for Veterans Exposed to Contaminated Water at Camp Lejeune (Dec. 17, 2015), available at http://www.va.gov/opa/pressrel/pressrelease.cfm?id=2743.  The News Release stated, in reference to Camp Lejeune, that "[f]rom 1953 to 1987, water sources at the base were contaminated with industrial solvents that are correlated with certain health conditions" and that the VA Secretary "decided to propose presumptions of service connection for certain conditions associated with these chemical solvents."  Parkinson's disease was identified as a condition for which the VA Secretary intends to propose creation of a presumption of service connection.  The News Release further stated that "VA is working on regulations that would establish these presumptions" and that "VA cannot grant any benefit claims based on the proposed presumption of service connection for these conditions until it issues its final regulations."  

In the meantime, the absence of Parkinson's disease from the Appendix B list does not preclude the appellant from establishing service connection for the Veteran with proof of direct causation.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  

In light of the above, the Board finds it necessary to remand this claim in order to obtain an opinion with respect to whether the Veteran's dementia and Parkinson's disease were etiologically related to exposure to contaminated drinking water at Camp Lejeune.  

The Board notes that the appellant's claim of entitlement to service connection for the cause of the Veteran's death is inextricably intertwined with the remaining service connection claims.  Therefore, the Board must defer adjudication of the cause of death claim until the development of the other claims is completed.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Please send the claims file to an appropriate expert for review in order to answer the following question:

Is it at least as likely as not (a 50 percent probability or greater) that the Veteran's Parkinson's disease or dementia were incurred during or caused by his military service, to include his exposure to contaminated water at Camp Lejeune, North Carolina?
 
In providing this opinion, please review the 2009 National Academy of Sciences' National Research Council (NRC) report entitled "Contaminated Water Supplies at Camp Lejeune, Assessing Potential Health Effects," VA's Training Letter 11-03 (Revised), and any other pertinent literature.

A fully articulated medical rationale for each opinion expressed must be set forth in the medical report.  The examiner should discuss the particulars of this Veteran's medical history and the relevant sciences that are applicable in this case, which may reasonably explain the medical guidance in the study of this case.

2.  After the above development has been completed, review the file and ensure that all development sought in this REMAND is completed.  Arrange for any further development indicated by the results of the development requested above, and re-adjudicate the claims, to include the claim of entitlement to service connection for the cause of the Veteran's death.  If any benefit sought on appeal remains denied, the appellant and her representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  The case should be returned to the Board, if in order, for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).



